Citation Nr: 1546572	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned at a June 2013 Board hearing held via videoconference technology; the hearing transcript is of record. 

In February 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to remand the claim to comply with the February 2015 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The February 2015 Board remand directed the VA examiner to comment on and discuss the significance, if any, of the following:  (a) service treatment records (STRs) showing complaints of low back pain and medical findings of lower back strains from injuries sustained.  See, e.g., April 1990, July 1990 and April 1992 STRs; (b) the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents).  See Bd. Hrg. Tr. at 2-4; (c) the Veteran's statements that he has had continuous back problems since.  See Bd. Hrg. Tr. at 10; (d) literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review"; and, (e) any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.

The August 2015 VA examiner opined that it was less likely than not that the Veteran's current back disorder was related to service.  He elaborated that the Veteran's employment as a bus driver and repairing freight cars could predispose him to low back conditions and injury.  He added that the Veteran was seen in July 1990 for a low back strain and that there was nothing in the STRs to suggest acute disc pathology.  The VA examiner did not address the medical literature submitted by the Veteran or the Veteran's contentions that he has experienced back pain since his injuries in-service.  Therefore, a remand is necessary to obtain a VA addendum opinion to address the medical literature submitted by the Veteran and the Veteran's contentions that he has experienced back pain since his injuries in-service.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the VA examiner who conducted the August 2015 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's low back condition.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's STRs, post -service medical evidence, and statements made in connection with his claim.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current low back disorder is related to service.  

In rendering this opinion, the examiner should comment on and discuss the significance, if any, of the following: (a) service treatment records showing complaints of low back pain and medical findings of lower back strains from injuries sustained.  See, e.g., April 1990, July 1990 and April 1992 Service Treatment Records; (b) the Veteran's statements and testimony that his current low back disorder is related to his in-service duties and activities (i.e., operating equipment, jumping from airplanes, construction work, lifting tents).  See Bd. Hrg. Tr. at 2-4; (c) the Veteran's statements that he has had continuous back problems since.  See Bd. Hrg. Tr. at 10; (d) literature submitted by the Veteran entitled "Whole-body vibration and postural stress among operators of construction equipment: A literature review"; and, (e) any medically known or theoretical causes of the Veteran's current back disorder which results from the types of in-service trauma noted on record and described by the Veteran as distinguished from how such back disorder may be attributable to other causes or factors.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




